Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Application No. 16/697,179, filed November 27, 2019.

3.	Claims 1-14 have been examined and are pending with this action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-4, 7-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heinecke et al. (US 2019/0318225).
INDEPENDENT:
As per claim 1, Heinecke teaches a machine learning method comprising: 
acquiring data (see Heinecke, [0013]: “For instance, the model may be trained with data to recognize patterns and/or associations and follow such patterns and/or associations when processing input data such that other input(s) result in output(s) consistent with the recognized patterns and/or associations”); 
in response to determining, generating a first tensor on a basis of a record and parameters associated with elements included in the record (see Heinecke, Abstract: “a first one of the sequence pairs including: (i) a first input sequence representing first accesses to first tensors in a first loop nest of a first computer program, and (ii) a first output sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest”); 
in response to determining, modifying the parameters (see Heinecke, [0014]: “loop tuning optimizer”), and generating a second tensor on a basis of an second record and the modified parameters (see Heinecke, Abstract: “a model trainer to train a recurrent neural network based on the sequence pairs as training data, the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to a second tensor in a second loop nest of the second computer program”); and 
generating a model by machine learning based on the first tensor and the second tensor (see Heinecke, FIG. 1; Abstract: “the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to a second tensor in a second loop nest of the second computer program”; and [0029]: “the compiler 204 receives source code 206 that includes one or more unoptimized tensor loop(s). In the illustrated example, the AI-based loop tuner 100 employs the loop tuner model 104 to generate predicted optimized loop tensor loop(s) that the compiler 204 can compile into executable object code 208. In some examples, the AI-based loop tuner 100 can also re-train the loop tuner model 104 over time based on received source code. For example, when the loop tuner model 104 generates predicted optimized loop orders that satisfy target performance metrics, the AI-based loop tuner 100 can re-train the loop tuner model 104 based on the input data and satisfactory output data”).
Although Heinecke teaches tensors represent dimensions (see Heinecke, [0017]), Henke does not explicitly teach the acquired data is data including attendance records of employees and information indicating which employee has taken a leave of absence from work; the determined data is that a first employee of the employees has not taken a leave of absence in accordance with the data; data that the first tensor is based on is attendance record of the first employee and parameters associated with elements included in the attendance record; the second determined data is that a second employee of the employees has taken a leave of absence in accordance with the data; and the data that the second tensor is based on is attendance record of the second employee and the parameters.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The data will be acquired; the first tensor will be generated; the second tensor will be generated; and the machine-learning model will be generated based on first tensor and second tensor regardless of the data.  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the invention was made to modify the system of Heinecke to include data representing attendance records of employees because such data does not functionally relate to the steps in the method claimed, because the subjective interpretation of the data does not patentably distinguish the claimed invention, and because Heinecke teaches in paragraph [0017]: “organize data in three or more dimensions to represent, for example, real-world characteristics as input data into a deep learning model”, emphasis added).
As per claim 8, Heinecke teaches a non-transitory computer memory comprising: 
a data structure stored in the computer memory for machine learning based on tensors, the data structure including: 
wherein 
when it is determined in accordance with information, a first record is used for generating a first tensor on a basis of parameters associated with elements included in the first record (see Heinecke, Abstract: “a first one of the sequence pairs including: (i) a first input sequence representing first accesses to first tensors in a first loop nest of a first computer program, and (ii) a first output sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest”), and 
when it is determined that in accordance with another information, an second record is used for generating a second tensor on a basis of other parameters modified from the parameters (see Heinecke, Abstract: “a model trainer to train a recurrent neural network based on the sequence pairs as training data, the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to a second tensor in a second loop nest of the second computer program”; and [0014]: “loop tuning optimizer”).
	Heinecke does not explicitly teach that the data is attendance records of employees, and information indicating which employee has taken a leave of absence from work; that the determined data is information that a first employee of the employees has not taken a leave of absence; that the information used is an attendance record of the first employee on a basis of parameters associated with elements included in the attendance record; wherein the another information is a second employee of the employees has taken a leave of absence; and the another information that is used is an attendance record of the second employee on a basis of other parameters.
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The data will be acquired; the first tensor will be generated; and the second tensor will be generated regardless of the data.  Thus this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing data of the invention was made to modify the system of Heinecke to include data representing attendance records of employees because such data does not functionally relate to the steps in the method claimed, because the subjective interpretation of the data does not patentably distinguish the claimed invention, and because Heinecke teaches in paragraph [0017]: “organize data in three or more dimensions to represent, for example, real-world characteristics as input data into a deep learning model”, emphasis added).

DEPENDENT:
As per claim 2, which depends on claim 1, Heinecke further teaches wherein the generating of the model includes: generating a first core tensor based on the first tensor and a second core tensor based on the second tensor (see Heinecke, [0030]: “AI-based loop tuner 100 employs the loop tuner model 104 to generate predicted optimized loop tensor loop(s) that the processor 306 can execute as part of the executable object code 304. In some examples, after an initial training, the AI-based loop tuner 100 can also re-train the loop tuner model 104 over time based on different executable object code containing unoptimized tensor loop(s) not encountered before by the loop tuner model 104”, emphasis added), and generating the model based on the first core tensor and the second core tensor (see Heinecke, [0073]: “a model trainer to train a recurrent neural network using the sequence pairs as training data, the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to second tensors in a second loop nest of the second computer program”).
As per claim 3, which depends on claim 1, Heinecke further teaches wherein the generated model is a neural network configured to output a value indicating a possibility that a third employee takes a leave of absence in response to receiving an attendance record of the third employee (see Claim 1 rejection above for data rationale and motivation and Heinecke, Abstract: “a model trainer to train a recurrent neural network based on the sequence pairs as training data, the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to a second tensor in a second loop nest of the second computer program”).
As per claim 4, which depends on claim 2, Heinecke further teaches wherein the generating of the second tensor includes: referring to a weighting rule for a treatment- experienced person who has a past experience of receiving medical treatment and has been reinstated, modifying the parameters of the elements associated with any of a date, a month, and attendance status including in the attendance records in the data of the treatment-experienced person among in the data of the second employee, and leaving the parameters of the elements unchanged for the data of the second employee excluding the treatment-experienced person (see Claim 1 rejection above for data rationale and motivation and Heinecke, [0026]: “elements from a weight tensor and an input tensor are used to add a contribution to output tensor elements”).
As per claim 7, which depends on claim 4, Heinecke further teaches wherein the generating of the model includes modifying the parameters of elements included in the treatment-experienced tensor, the treatment-experienced tensor being similar to the second tensor, to differentiate between a main component direction of the second core tensor generated from the second tensor by tensor decomposition and a main component direction of the fourth core tensor generated from the treatment-experienced tensor, and learning a feature amount of the second employee and a feature amount of the treatment-experienced person (see Claim 1 rejection above for data rationale and motivation and Heinecke, Abstract: “generate a plurality of sequence pairs, a first one of the sequence pairs including: (i) a first input sequence representing first accesses to first tensors in a first loop nest of a first computer program, and (ii) a first output sequence representing a first tuned loop nest corresponding to the first accesses to the first tensors in the first loop nest; a model trainer to train a recurrent neural network based on the sequence pairs as training data, the recurrent neural network to be trained to tune loop ordering of a second computer program based on a second input sequence representing second accesses to a second tensor in a second loop nest of the second computer program; and a memory interface to store, in memory, a trained model corresponding to the recurrent neural network”).
As per claim 9, which depends on claim 8, Heinecke further teaches wherein the first tensor is used for generating a first core tensor, the second tensor is used for generating a second core tensor, and the first core tensor and the second core tensor are using for generating a model by machine learning (see Claim 2 rejection above).
As per claim 10, which depends on claim 9, Heinecke further teaches wherein the generated model is a neural network configured to output a value indicating a possibility that a third employee takes a leave of absence in response to receiving an attendance record of the third employee (see Claim 3 rejection above).
As per claim 11, which depends on claim 9, Heinecke further teaches wherein the second tensor is using for referring to a weighting rule for a treatment-experienced person who has a past experience of receiving medical treatment and has been reinstated, modifying the parameters of the elements associated with any of a date, a month, and attendance status including in the attendance records in the data of the treatment-experienced person among in the data of the second employee, and leaving the parameters of the elements unchanged for the data of the second employee excluding the treatment-experienced person (see Claim 4 rejection above).
As per claim 14, which depends on claim 11, Heinecke further teaches wherein the model is using for modifying the parameters of elements included in the treatment-experienced tensor, the treatment-experienced tensor being similar to the second tensor, to differentiate between a main component direction of the second core tensor generated from the second tensor by tensor decomposition and a main component direction of the fourth core tensor generated from the treatment-experienced tensor, and learning a feature amount of the second employee and a feature amount of the treatment-experienced person (see Claim 7 rejection above).


Allowable Subject Matter
5.	Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “wherein the data is formed as graph data including a plurality of nodes associated with the elements in the tensor and a plurality of edges connecting the nodes, the nodes are composed of date nodes, month nodes, and attendance status nodes, the date nodes, the month nodes, and the attendance status nodes are present corresponding to the numbers of dates, months, and types of the attendance status, respectively, in each of the nodes, a value corresponding to one of the dates, the months, and the types of the attendance status is stored, each of the edges connects related nodes among the date nodes, the month nodes, and the attendance status nodes, wherein, the generating of the second tensor includes, for the second employee excluding the treatment-experienced person, generating the second tensor indicating the graph data in which the values stored in the nodes are not modified, and generating a third core tensor from the tensor data so as to be similar to a target core tensor, the generating of the second tensor includes, for the treatment-experienced person, generating a treatment- experienced tensor indicating the graph data in which the values are modified on the basis of the modified parameters, and generating a fourth core tensor from the treatment- experienced tensor so as to be similar to the target core tensor, and the generating of the model includes learning a relation between nodes and edges that indicate a feature of the employee who has no experience of receiving medical treatment based on the third core tensor, and learning a relation between nodes and edges that indicate a feature of the treatment-experienced person based on the fourth core tensor” as recited in independent claims 5 and 12.
Claim 6 and 13 would be allowable if claims 5 and 12 were rewritten in independent form including all of the limitations of the base claim and any intervening claims, because claims 6 and 13 depend on claims 5 and 12, respectively.


Conclusion
6.	For the reasons above, claims 1-4, 7-11, and 14 have been rejected, claims 5, 6, 12, and 13 have been objected to, and claims 1-14 remain pending.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2443



/Michael Won/
Primary Examiner, Art Unit 2443
May 4, 2022